DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4, 9-10, 12, 16-17 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 15 of U.S. Patent No. 10,931,571 (Leung hereafter) in view of in view of Kumar et al. (US 2015/0215172, Kumar hereafter).
RE claims 1, 9 and 16, Leung claims a method, apparatus and non-transitory computer readable storage medium comprising: a network interface unit to send and receive packets to and from a network (Claims 1, 8 and 15); and a processor of a network node configured to connect to a service path hosting a chain of service-functions that are applied to packets traversing the service path, wherein the packets each includes a service header having a service path identifier and a service index (Claims 1, 8 and 15). 
Leung does not explicitly disclose wherein the processor is configured to perform operations including: receiving a packet of a traffic flow traversing the service path in a forward direction toward a service-function classifier connected to an end of the service path; first determining whether network address translation by one of the service- functions changed a flow tuple of the packet identifying the traffic flow; when the network address translation changed the flow tuple, second determining whether to update the service-function classifier with the flow tuple; and when it is determined to update, updating the service-function classifier with the flow tuple to enable a flow on the service path in a reverse direction.
However, Kumar teaches wherein the processor is configured to perform operations including: receiving a packet of a traffic flow traversing the service path in a forward direction toward a service-function classifier connected to an end of the service path; first determining whether network address translation by one of the service- functions changed a flow tuple of the packet identifying the traffic flow; when the network address translation changed the flow tuple, second determining whether to update the service-function classifier with the flow tuple; and when it is determined to update, updating the service-function classifier with the flow tuple to enable a flow on the service path in a reverse direction (Paragraphs 29-37). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method, apparatus and medium of AO with the teachings of Kumar since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
RE claims 2, 10 and 17, Leung in view of Kumar discloses the method of claim 1, apparatus of claim 9 and non-transitory computer readable storage medium of claim 16 as set forth above. Note that Kumar further teaches when it is determined not to update, not updating the service-function classifier (Paragraphs 29-37). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method, apparatus and medium of Leung with the teachings of Kumar since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
RE claims 4, 12 and 19, Leung in view of Kumar discloses the method of claim 1, apparatus of claim 9 and non-transitory computer readable storage medium of claim 16 as set forth above. Note that Leung further discloses decrementing the service index in the service header of the packet and forwarding the packet along the service path without removing the service header or adding a service header (Claims 1, 8 and 15).
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Leung in view of in view of Kumar and further in view of Zhang et al. (US 2016/0028640, Zhang hereafter).
RE claim 8, Leung in view of Kumar discloses the method of claim 1 as set forth above. Leung in view of Kumar does not explicitly disclose wherein: the extended SFC proxy is connected in-line with a service-function forwarder hosted on one or more network nodes and configured to deliver and receive the packets to and from the service-functions, and the extended SFC proxy is not connected directly to any of the service- functions.
However, Zhang teaches wherein: the extended SFC proxy is connected in-line with a service-function forwarder hosted on one or more network nodes and configured to deliver and receive the packets to and from the service-functions, and the extended SFC proxy is not connected directly to any of the service- functions (Figure 2, Proxy Device 260 connected to but remotely from SFFs 215 and SFs 210).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Leung in view of Kumar with the teachings of Zhang since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 9-10, 12, 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over AO et al. (US 2019/0230005, AO hereafter) in view of Kumar.
RE claims 1, 9 and 16, AO discloses a method, apparatus and non-transitory computer readable storage medium comprising: a network interface unit to send and receive packets to and from a network (Figure 8); and a processor of a network node configured to connect to a service path hosting a chain of service-functions that are applied to packets traversing the service path, wherein the packets each includes a service header having a service path identifier and a service index (Paragraphs 48-51). 
AO does not explicitly disclose wherein the processor is configured to perform operations including: receiving a packet of a traffic flow traversing the service path in a forward direction toward a service-function classifier connected to an end of the service path; first determining whether network address translation by one of the service- functions changed a flow tuple of the packet identifying the traffic flow; when the network address translation changed the flow tuple, second determining whether to update the service-function classifier with the flow tuple; and when it is determined to update, updating the service-function classifier with the flow tuple to enable a flow on the service path in a reverse direction.
However, Kumar teaches wherein the processor is configured to perform operations including: receiving a packet of a traffic flow traversing the service path in a forward direction toward a service-function classifier connected to an end of the service path; first determining whether network address translation by one of the service- functions changed a flow tuple of the packet identifying the traffic flow; when the network address translation changed the flow tuple, second determining whether to update the service-function classifier with the flow tuple; and when it is determined to (Paragraphs 29-37). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method, apparatus and medium of AO with the teachings of Kumar since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
RE claims 2, 10 and 17, AO in view of Kumar discloses the method of claim 1, apparatus of claim 9 and non-transitory computer readable storage medium of claim 16 as set forth above. Note that Kumar further teaches when it is determined not to update, not updating the service-function classifier (Paragraphs 29-37). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method, apparatus and medium of AO with the teachings of Kumar since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known 
RE claims 4, 12 and 19, AO in view of Kumar discloses the method of claim 1, apparatus of claim 9 and non-transitory computer readable storage medium of claim 16 as set forth above. Note that AO  further discloses decrementing the service index in the service header of the packet and forwarding the packet along the service path without removing the service header or adding a service header (Paragraphs 48-51).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over AO in view of Kumar and further in view of Zhang.
RE claim 8, AO in view of Kumar discloses the method of claim 1 as set forth above. AO in view of Kumar does not explicitly disclose wherein: the extended SFC proxy is connected in-line with a service-function forwarder hosted on one or more network nodes and configured to deliver and receive the packets to and from the service-functions, and the extended SFC proxy is not connected directly to any of the service- functions.
However, Zhang teaches wherein: the extended SFC proxy is connected in-line with a service-function forwarder hosted on one or more network nodes and configured to deliver and receive the packets to and from the service-functions, and the extended SFC proxy is not connected directly to any of the service- functions (Figure 2, Proxy Device 260 connected to but remotely from SFFs 215 and SFs 210).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of AO in view of 
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Allowable Subject Matter
Claims 3, 5-7, 11, 13-15 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
RE claims 3, 11 and 18, prior arts do not explicitly disclose, teach or suggest wherein: the updating includes sending to the service-function classifier, via a communication channel, an update message including the flow tuple and the service path identifier.
RE claims 5, 13 and 20, prior arts do not explicitly disclose, teach or suggest wherein: the receiving includes receiving the packet with the flow tuple carried in a network protocol header of the packet, and an original flow tuple carried in metadata of the service header; the first determining includes determining whether the flow tuple in the network protocol header differs from the original flow tuple in the metadata; and the 
RE claims 6 and 14, prior arts do not explicitly disclose, teach or suggest wherein: the second determining includes searching a flow table, including flow tuples each identifying a respective traffic flow seen by the extended SFC proxy, for a flow tuple in the flow table that matches the flow tuple; and the method further comprises, when the searching does not find a match, performing the updating.
RE claims 7 and 15, the claims depend upon claims 6 and 14, respectively, and thereby incorporate the allowable features set for above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James P Duffy whose telephone number is (571)270-7516. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/James P Duffy/Primary Examiner, Art Unit 2461